21 Mich. App. 185 (1970)
175 N.W.2d 313
PEOPLE
v.
LANE
Docket No. 6,879.
Michigan Court of Appeals.
Decided January 28, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler, Chief Assistant Prosecuting Attorney, for the people.
William J. Priehs, for defendant on appeal.
Before: LEVIN, P.J., and HOLBROOK and BRONSON, JJ.
PER CURIAM.
Defendant, Larry Lane, was charged in a two-count information with the crimes of conspiracy to utter and publish a forged check (Count I  MCLA § 750.505 [Stat Ann 1954 Rev § 28.773]) and uttering and publishing a forged check (Count II  MCLA § 750.249 [Stat Ann 1962 Rev § 28.446]). Defendant was tried before a jury in the Genesee County Circuit Court and was found guilty on both charges.
Defendant raises only one question on this appeal. He claims that the trial court abused its discretion in refusing to allow him a continuance at the conclusion of the proofs in order for him to obtain records of a justice of the peace for the purpose of impeaching a "key" prosecution witness who had previously testified on cross-examination that she had never been in any trouble. Defendant submits that because that witness' testimony was *187 primarily responsible for convincing the jury of the defendant's guilt, he should have been afforded every reasonable opportunity to impeach her and attack her truth and veracity.
A review of the record by this Court, however, does not convince us that the trial court abused its discretion. The trial court allowed a police officer to testify that the witness had one prior conviction involving bad check charges, and another charge pending. The witness' ex-husband testified that she had prior involvement in bad check cases. The testimony of a bank clerk, who worked where the witness and her ex-husband had a checking account, was excluded after testimony was taken on a separate record because it was cumulative and because the bank clerk had no personal knowledge that the witness had ever been personally informed that her account was overdrawn.
The scope of the impeaching evidence of prior crimes is a matter within the sound discretion of the trial court. A conviction will not be reversed unless the discretion of the trial court is abused. People v. Ely (1943), 307 Mich. 452; People v. Kruper (1954), 340 Mich. 114.
Further, it is well settled that while the previous life and character of a witness may be inquired into to elicit facts which will aid the jury in determining the credence to be attached to a witness' testimony, it is the duty of the courts to keep such examination within reasonable bounds. In the present case there was abundant evidence already introduced which weighed heavily against the credibility of the witness. The trial judge did not abuse his discretion in deciding that further evidence would be unnecessarily cumulative.
Affirmed.